 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LATWAHN McELROY,                                   No. 2:18-cv-2771-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    C. RAMOS, et al.
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. To proceed with a civil action a plaintiff must pay the $400 filing fee required by

19   28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and

20   trust account statement required by 28 U.S.C. § 1915(a). Plaintiff has neither paid the fee nor

21   submitted an application for leave to proceed in forma pauperis.

22          Accordingly, plaintiff has 30 days from the date of service of this order to submit either

23   the filing fee or the application required by § 1915(a). The Clerk of the Court is directed to mail

24   to plaintiff a form application for leave to proceed in forma pauperis. Failure to comply with this

25   order may result in the dismissal of this action.

26          So ordered.

27   Dated: October 17, 2018.

28
